                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION


 ASA MOSSMAN, et al.

    Plaintiffs,                                    Case No. 1:21-cv-00028-CJW-MAR

        v.                                          Hon C.J. Williams

 U.S. CENTERS FOR DISEASE CONTROL
 AND PREVENTION, et al.,

    Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of the parties’ Joint Motion for Extension of Time to Submit a Scheduling

Order and Discovery Plan, IT IS HEREBY ORDERED that the Motion is GRANTED. The parties

shall file their scheduling order and discovery plan no later than 14 days after the Court rules on

Defendants’ motion to dismiss as moot.



       SO ORDERED.

       DATED:                                        _______________________________
                                                     HON. C.J. WILLIAMS
                                                     UNITED STATES DISTRICT JUDGE




     Case 1:21-cv-00028-CJW-MAR Document 24-1 Filed 08/02/21 Page 1 of 1
